DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/31/2021 regarding the rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that neither Ditty (U.S. Publication No. 2019/0258251) or Hong (U.S. Publication No. 2016/0311443) disclose determining the position of any feature in the disparity map based on odometry data, however examiner respectfully disagrees. Ditty teaches tracking features between frames produced by sensors which are calibrated based on odometry data (Par. 549; i.e., example non-limiting embodiments also perform iterative closest point alignment between frames of some spatial separation. See FIG. 47, FIG. 48; Par. 556: i.e., FIG. 48 shows an example non-limiting self-calibrator 3028 that self-calibrates optical cameras, LIDAR detectors and RADAR detectors based in part on vehicle odometry).
Additionally, applicant has asserted that Ditty uses odometry data only for calibration and trajectory estimation and not for the detection of navigational objects such as the traffic light. However, Ditty does teach using the odometry data to track navigational objects such as traffic lights (Ditty: Par. 565 by using vehicle odometry to predict the movement of road lines and other content while driving; Ditty: Par. 606; traffic lights are tracked the same way as other objects).
Applicant has further asserted that Ditty does not disclose determining a position of a traffic light in 3D space based on sensor data such as the claimed disparity data, however examiner respectfully disagrees. Ditty teaches creating a dynamic occupancy grid containing 3D points of objects, such as the traffic lights, which are rendered using various sensor data (Ditty: Par. 535; i.e., objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the teachings of Ditty and Hong allows for performing object tracking on objects such as traffic signals based on the disparity map generated (Hong: Par. 238; i.e., the segmentation unit 432, the object detector 434, the object verification unit 436, the object tracking unit 440 and the application 450 of FIG. 4A perform operation based on the generated RGB image 950 and the generated disparity map 940). Therefore, Ditty in view of Hong does teach the limitations of claims 1 and 9 as amended.
Applicant’s argument regarding the rejection of claim 6 under 35 U.S.C. 103 has been fully considered but it is not persuasive. As described above, Ditty in view of Hong does teach using disparity map data to locate traffic lights (Ditty: Par. 534; i.e., live perception may find traffic lights and their angles, and mapping may represent the position of the traffic lights in 3D); (Hong: Par. 93; i.e., it is possible to track the peripheral vehicle, the lane, the road surface, the traffic sign, the dangerous zone, the tunnel, etc. located in the vicinity of the vehicle). Therefore, Ditty in view of Hong does teach the limitations of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (U.S. Publication No. 2019/0258251; hereinafter Ditty) in view of Hong et al. (U.S. Publication No. 2016/0311443; hereinafter Hong).
Regarding claim 1, Ditty teaches a method of operating an autonomous vehicle on a roadway, comprising (Ditty: Par. 120; i.e., One or more Controllers (100(1)-100(3)) provide autonomous self-driving capabilities in response to signals continuously provided in real-time from an array of sensors):
generating stereo vision data with a stereo vision camera (Ditty: Par. 753; i.e., controlling the autonomous vehicle can also include providing image information from at least one stereo camera sensor) of a vehicle guidance system of the autonomous vehicle (Ditty: Par. 484; i.e., the world model 3002 so developed and maintained in real-time is used for autonomous vehicle planning 3004, control 3006 and actuation 3008),
the stereo vision data representative of a traffic light on the roadway (Ditty: Par. 606; i.e., Example embodiments detect traffic lights similarly to obstacles using deep learning with a classification layer plus regressors for bounding boxes);
Ditty does not teach generating disparity map data with a controller of the vehicle guidance system based on the stereo vision data.
However, in the same field of endeavor, Hong teaches generating disparity map data with a controller of the vehicle guidance system based on the stereo vision data (Hong: Par. 103; i.e., the disparity calculator 420 of the processor 170 receives the stereo images FR1a and FR1b processed by the image preprocessor 410, performs stereo matching with respect to the received stereo images FR1a and FR1b, and acquires a disparity map 520).
It would have been obvious to one having ordinary skill In the art before the effective filing date of the claimed invention to have modified the autonomous vehicle operation method of Ditty to have incorporated generating disparity map data with a controller of the vehicle guidance system based 
camera 195 may include a plurality of cameras and stereo images acquired by the plurality of cameras may be processed in the vehicle driving assistance device), and allows for performing object tracking on objects such as traffic signals based on the disparity map generated (Hong: Par. 238; i.e., the segmentation unit 432, the object detector 434, the object verification unit 436, the object tracking unit 440 and the application 450 of FIG. 4A perform operation based on the generated RGB image 950 and the generated disparity map 940).
Ditty further teaches generating odometry data of the vehicle (Ditty: Par. 564; i.e., example non-limiting embodiments can use the vehicle odometry to determine how far the vehicle has driven and how much it may have turned) at a first time and at a second time after the first time (Ditty: Par. 564; i.e., example non-limiting embodiments can then use points on any of the lane lines (see block 3160) to project forward from one point in time to another and require that the points line up with the corresponding lane line at a second moment in time) with an odometry system of the autonomous vehicle (Ditty: Par. 124; i.e., an inertial sensor or inertial measurement unit ("IMU") (82) that monitors movement of vehicle body (52));
determining a position of the traffic light based on the disparity map data at the first time (Ditty: Par. 534; i.e., live perception may find traffic lights and their angles, and mapping may represent the position of the traffic lights in 3D);
determining a predicted position in 3D space of the traffic light in the disparity map data at the second time based on the odometry data (Ditty: Par. 322; i.e., perception Module (101), takes sensor input and produces a world model, or occupancy grid, predicts the behavior of objects in that world model; Ditty: Par. 606; traffic lights are tracked the same way as other objects; Ditty: Par. 535; i.e., objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle 
determining a state of the traffic light at the predicted position (Ditty: Par. 606; i.e., a separate layer predicts red/green/yellow, and traffic lights are tracked the same way as other objects);
and operating the autonomous vehicle based on the determined state of the traffic light (Ditty: Par. 646; i.e., an embodiment gathers statistics of the states of the traffic light seen from that stop line right before and after the vehicle proceeds on a particular route. This allows the embodiment to detect which traffic light switches state to allow a particular route).
Regarding claim 2, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches wherein: the odometry system includes at least one accelerometer and at least one gyroscope (Ditty: Par. 162; i.e., self-driving vehicle (50) preferably includes inertial measurement unit sensors (IMU) (82) such as accelerometers, gyroscopes, as well as magnetometers);
and generating the odometry data includes generating acceleration data (Ditty: Par. 700; i.e., the computer may also include a six-axis inertial measurement unit, which in non-limiting example embodiments may be coupled to the first System-on-a-Chip to provide information regarding the vehicle's acceleration and rotation to the first System-on-a-Chip) with the at least one accelerometer (Ditty: Par. 163; i.e., embodiments may include six-axis applications (accelerometers and gyroscopes)},
and generating gyroscope data (Ditty: Par. 700; i.e., the computer may also include a six-axis inertial measurement unit, which in non-limiting example embodiments may be coupled to the first System-on-a-Chip to provide information regarding the vehicle's acceleration and rotation to the first System-on-a-Chip) with the at least one gyroscope (Ditty: Par. 163; i.e., embodiments may include six-axis applications (accelerometers and gyroscopes)).
Regarding claim 3, Ditty in view of Hong teaches the method according to claim 2. Ditty further teaches wherein determining the predicted position in 3D space comprises: determining the predicted position (Ditty: Par. 272; i.e., GPU complex (300) preferably is configured to determine a predicted occupancy grid, which predicts where objects will be) in 3D space based on the acceleration data, the gyroscope data, and the disparity map data (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors).
Regarding claim 4, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches wherein determining the odometry data comprises: determining a position of the vehicle (Ditty: Par. 536; i.e., vehicle state may also include a GPS (geolocation) position and compass direction, which may be useful with route map 3104) in 3D space at the first time (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors),
and determining the position of the vehicle (Par. 536; i.e., vehicle state may also include a GPS (geolocation) position and compass direction, which may be useful with route map 3104) in 3D space (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors) at the second time (Ditty: Par. 617; i.e., advance localization 3026b can combine the output from different landmark sources and also package up the information from different moments in time).
Regarding claim 5, Ditty in view of Hong teaches the method according to claim 4. Ditty further teaches the method comprising determining a change in position of the vehicle from the first time to the second time based on the odometry data (Ditty: Par. 564; i.e., example non-limiting embodiments can use the vehicle odometry to determine how far the vehicle has driven and how much it may have turned).
Regarding claim 6, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches the method further comprising: searching the disparity map data at the predicted position for a representation of the traffic light
Regarding claim 7, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches wherein the stereo vision camera includes at least a first imaging device and a second imaging device (Ditty: Par. 134; i.e., a long-view stereo camera pair (74) can be used for depth-based object detection; See Fig. 5 diagram of multiple cameras placed on a vehicle).
Regarding claim 8, Ditty in view of Hong teaches the method according to claim 7, but Ditty does not teach wherein the disparity map data corresponds to differences in image data from the first imaging device and the second imaging device.
However, in the same field of endeavor, Hong teaches wherein the disparity map data corresponds to differences in image data (Hong: Par. 80; i.e., the disparity map may mean a map numerically expressing the binocular parallax information of the stereo images, that is, left and right images) from the first imaging device and the second imaging device (Hong: Par. 249; i.e., the disparity map is generated using the interpolated first grey image obtained from the first image from the first image sensor 820a and the interpolated second grey image obtained from the second image from the second image sensor 825a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle operation method of Ditty to have incorporated the disparity map data corresponding to differences in image data from the first imaging device and the second imaging device as taught by Hong. Doing so would allow the autonomous vehicle to compare and process differences and motion between points in the stereo images from various locations on the vehicle (Hong: Par. 79; i.e., it is possible to acquire disparity information of the stereo images of the front side of the vehicle).
Regarding claim 9, Ditty teaches a vehicle guidance system (Ditty: Par. 484; i.e., the world model 3002 so developed and maintained in real-time is used for autonomous vehicle planning 3004, control 3006 and actuation 3008), comprising:
a stereo vision camera (Ditty: Par. 753; i.e., controlling the autonomous vehicle can also include providing image information from at least one stereo camera sensor) configured to generate stereo vision data representative of a traffic light (Ditty: Par. 606; i.e., Example embodiments detect traffic lights similarly to obstacles using deep learning with a classification layer plus regressors for bounding boxes);
an odometry system (Ditty: Par. 124; i.e., an inertial sensor or inertial measurement unit ("IMU") (82) that monitors movement of vehicle body (52)) configured to generate odometry data of a corresponding vehicle (Ditty: Par. 564; i.e., example non-limiting embodiments can use the vehicle odometry to determine how far the vehicle has driven and how much it may have turned) at a first time and a second time after the first time (Ditty: Par. 564; i.e., example non-limiting embodiments can then use points on any of the lane lines (see block 3160) to project forward from one point in time to another and require that the points line up with the corresponding lane line at a second moment in time);
and a controller operably connected to the stereo vision camera and the odometry system (Ditty: Par. 124; i.e., controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example:... one or more stereo cameras,... an inertial sensor or inertial measurement unit ("IMU") (82) that monitors movement of vehicle body).
Ditty does not teach the controller configured to (i) generate disparity map data based on the stereo vision data.
However, in the same field of endeavor, Hong teaches the controller configured to (i) generate disparity map data based on the stereo vision data (Hong: Par. 103; i.e., the disparity calculator 420 of the processor 170 receives the stereo images FR1a and FR1b processed by the image preprocessor 410, performs stereo matching with respect to the received stereo images FR1a and FR1b, and acquires a disparity map 520).

Ditty further teaches the controller configured to (ii) determine a position of the traffic light based on the disparity map data at the first time (Ditty: Par. 534; i.e., live perception may find traffic lights and their angles, and mapping may represent the position of the traffic lights in 3D and perform matching between mapped and live perceived traffic lights),
(iii) determine a predicted position of the traffic light in the disparity map data at the second time based on the odometry data (Ditty: Par. 322; i.e., perception Module (101), takes sensor input and produces a world model, or occupancy grid, predicts the behavior of objects in that world model; Ditty: Par. 606; traffic lights are tracked the same way as other objects; Ditty: Par. 535; i.e., objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid 3102),
(iv) determine a state of the traffic light at the predicted position (Ditty: Par. 606; i.e., a separate layer predicts red/green/yellow, and traffic lights are tracked the same way as other objects),
and (v) operate the vehicle based on the determined state of the traffic light (Ditty: Par. 646; i.e., an embodiment gathers statistics of the states of the traffic light seen from that stop line right 
Regarding claim 10, Ditty in view of Hong teaches the vehicle guidance system according to claim 9. Ditty further teaches wherein the odometry system comprises: at least one accelerometer (Ditty: Par. 163; i.e., embodiments may include six-axis applications (accelerometers and gyroscopes)) configured to generate acceleration data (Ditty: Par. 700; i.e., the computer may also include a six-axis inertial measurement unit, which in non-limiting example embodiments may be coupled to the first System-on-a-Chip to provide information regarding the vehicle's acceleration and rotation to the first System-on-a-Chip);
and at least one gyroscope (Ditty: Par. 163; i.e., embodiments may include six-axis applications (accelerometers and gyroscopes)) configured to generate gyroscope data (Ditty: Par. 700; i.e., the computer may also include a six-axis inertial measurement unit, which in non-limiting example embodiments may be coupled to the first System-on-a-Chip to provide information regarding the vehicle's acceleration and rotation to the first System-on-a-Chip).
Regarding claim 11, Ditty in view of Hong teaches the vehicle guidance system according to claim 10. Ditty further teaches wherein the controller is further configured to determine the predicted position (Ditty: Par. 272; i.e., GPU complex (300) preferably is configured to determine a predicted occupancy grid, which predicts where objects will be) in 3D space based further on the acceleration data, the gyroscope data, and the disparity map data (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors).
Regarding claim 12, Ditty in view of Hong teaches the vehicle guidance system according to claim 9. Ditty further teaches wherein the odometry data includes a first position of the vehicle (Par. 536; i.e., vehicle state may also include a GPS (geolocation) position and compass direction, which may in 3D space at the first time (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors),
and a second position of the vehicle (Par. 536; i.e., vehicle state may also include a GPS (geolocation) position and compass direction, which may be useful with route map 3104) in 3D space (Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors Ditty: Par. 225; i.e., distance or 3D location estimates of the object obtained from the neural network and/or other sensors) at the second time (Ditty: Par. 617; i.e., advance localization 3026b can combine the output from different landmark sources and also package up the information from different moments in time).
Regarding claim 13, Ditty in view of Hong teaches the vehicle guidance system according to claim 12. Ditty further teaches wherein the controller is further configured to determine a change in position of the vehicle from the first time to the second time based on the odometry data (Ditty: Par. 564; i.e., example non-limiting embodiments can use the vehicle odometry to determine how far the vehicle has driven and how much it may have turned).
Regarding claim 14, Ditty in view of Hong teaches the vehicle guidance system according to claim 13. Ditty further teaches wherein the controller is further configured to search the disparity map data at the predicted position for a representation of the traffic light (Ditty: Par. 534; i.e., live perception may find traffic lights and their angles, and mapping may represent the position of the traffic lights in 3D and perform matching between mapped and live perceived traffic lights).
Regarding claim 15, Ditty in view of Hong teaches the vehicle guidance system according to claim 9. Ditty further teaches wherein the stereo vision camera comprises: at least a first imaging device operably connected to the controller; and at least a second imaging device operably connected to the controller (Ditty: Par. 134; i.e., a long-view stereo camera pair (74) can be used for depth-based object detection; See Fig. 5 diagram of multiple cameras placed on a vehicle); (Ditty: Par. 124; i.e., 
Regarding claim 16, Ditty in view of Hong teaches the vehicle guidance system according to claim 15, but Ditty does not teach wherein the disparity map data corresponds to differences in image data from the first imaging device and the second imaging device. 
However, in the same field of endeavor, Hong teaches wherein the disparity map data corresponds to differences in image data (Hong: Par. 80; i.e., the disparity map may mean a map numerically expressing the binocular parallax information of the stereo images, that is, left and right images) from the first imaging device and the second imaging device (Hong: Par. 249; i.e., the disparity map is generated using the interpolated first grey image obtained from the first image from the first image sensor 820a and the interpolated second grey image obtained from the second image from the second image sensor 825a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle guidance system of Ditty to have incorporated the disparity map data corresponding to differences in image data from the first imaging device and the second imaging device as taught by Hong. Doing so would allow the autonomous vehicle to compare and process differences and motion between points in the stereo images from various locations on the vehicle (Hong: Par. 79; i.e., it is possible to acquire disparity information of the stereo images of the front side of the vehicle).
Regarding claim 17, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches the method further comprising: searching the stereo vision data at the predicted position for data representative of the traffic light, to locate the position of the traffic light in real time as the vehicle moves on a roadway (Ditty: Par. 604; i.e., example embodiments take all the pixels in the bounding box in question that have been determined part of the object (for example all non-free space 
wherein the stereo vision camera is a visible light camera and the stereo vision data is visible light data (Ditty: Par. 124; i.e., controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: … one or more stereo cameras (74)…; Par. 138; i.e., the camera types provided herein are examples provided without limitation. Almost any type of digital camera may be adapted for use with the technology… Preferably, the color filter pattern is RCCB; the inclusion of a color filter allows the camera to detect different wavelengths of visible colored light).
Regarding claim 18, Ditty in view of Hong teaches the method according to claim 1. Ditty further teaches the method further comprising: identifying the predicted position of the traffic light in the disparity map data with a bounding box (Ditty: Par. 598; i.e., the dynamic occupancy grid 3102 (see FIG. 55) is rendered using any of the data available, such as using free space and the tracked bounding boxes);
placing the bounding box in a corresponding position of the stereo vision data (Ditty: Par. 606; i.e., example embodiments also train for detecting intersections by marking the entire visual intersection region and predicting bounding boxes for it. Here example embodiments may do a more careful geometric analysis across the entire area for which the semantic segmentation class indicates intersection, and look for the median voted for bottom, top, left and right; therefore the exact placement of the bounding box corresponds to the detected surroundings);
and searching the stereo vision data within the placed bounding box for data representative of the traffic light, to locate the position of the traffic light in real time as the vehicle moves on a roadway (Ditty: Par. 604; i.e., example embodiments take all the pixels in the ).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661